UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-4571 Name of Registrant: Vanguard Pennsylvania Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2011  May 31, 2012 Item 1: Reports to Shareholders Semiannual Report | May 31, 2012 Vanguard Pennsylvania Tax-Exempt Funds Vanguard Pennsylvania Tax-Exempt Money Market Fund Vanguard Pennsylvania Long-Term Tax-Exempt Fund > Investor demand for municipal bonds has been strong since early 2011. > For the six months ended May 31, 2012, Vanguard Pennsylvania Long-Term Tax-Exempt Fund returned 5.75% for Investor Shares and 5.80% for Admiral Shares, putting the fund in line with its benchmark but behind the average return of its peers. > Vanguard Pennsylvania Tax-Exempt Money Market Fund returned 0.02%, reflecting the Federal Reserve’s policy of low interest rates. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Pennsylvania Tax-Exempt Money Market Fund. 10 Pennsylvania Long-Term Tax-Exempt Fund. 26 About Your Fund’s Expenses. 54 Trustees Approve Advisory Arrangement. 56 Glossary. 57 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Six Months Ended May 31, 2012 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Pennsylvania Tax-Exempt Money Market Fund 0.04% 0.06% 0.02% 0.00% 0.02% Pennsylvania Tax-Exempt Money Market Funds Average 0.01 Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares 2.34% 3.71% 1.91% 3.84% 5.75% Admiral™ Shares 2.42 3.84 1.96 3.84 5.80 Barclays PA Municipal Bond Index 5.80 Pennsylvania Municipal Debt Funds Average 6.70 Pennsylvania Municipal Debt Funds Average: Derived from data provided by Lipper Inc. 7-day SEC yield for the Pennsylvania Tax-Exempt Money Market Fund; 30-day SEC yield for the Pennsylvania Long-Term Tax-Exempt Fund. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35% and the maximum income tax rate for the state. Local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2011, Through May 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Pennsylvania Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Pennsylvania Long-Term Tax-Exempt Fund Investor Shares $11.20 $11.63 $0.211 $0.000 Admiral Shares 11.20 11.63 0.216 0.000 1 Chairman’s Letter Dear Shareholder, The Pennsylvania municipal bond market turned in a strong performance during the six months ended May 31, 2012, outpacing the broad U.S. taxable bond market by more than 2 percentage points even as the fiscal situation of the state and local governments remained challenging. Vanguard Pennsylvania Long-Term Tax-Exempt Fund returned 5.75% for Investor Shares and 5.80% for Admiral Shares. While the fund kept pace with the 5.80% return of its benchmark index, its focus on higher-quality bonds led it to underperform its peer group’s average return of 6.70%. Because of the Federal Reserve’s efforts to keep short-term interest rates anchored near zero, returns were far more modest for shorter-term securities, especially money market instruments. Vanguard Pennsylvania Tax-Exempt Money Market Fund returned 0.02%, compared with the 0.01% average return of its state peer group for the half-year. Lower-quality and longer-maturity bonds performed best in the period, as many investors were willing to take on greater credit and interest rate risk for more potential yield. As a result of the solid demand for munis, capital appreciation accounted for about two-thirds of the Long-Term Fund’s total return. 2 As bond prices rose, the fund’s 30-day SEC yield for Investor Shares fell to 2.34% from 2.98% over the half year. (Bond yields and prices move in opposite directions.) The Money Market Fund’s 7-day SEC yield of 0.04% on May 31 was a little higher than the 0.01% yield of six months earlier. Please note that in March we replaced the benchmark index for the Pennsylvania Long-Term Tax-Exempt Fund. The new index is a better gauge for the fund because, unlike the prior benchmark, it is limited to tax-exempt bonds from Pennsylvania issuers. There are no changes to the fund’s objective, investment strategies, or policies. Both funds are permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of May 31, the Long-Term Fund owned no securities that would generate income distributions subject to the AMT, but the Money Market Fund did. Bonds benefited from investors seeking safety and yields Pennsylvania municipal bonds’ return of almost 6% was well ahead of the broad U.S. taxable bond market’s return of about 3.5% for the half-year. Market Barometer Total Returns Periods Ended May 31, 2012 Six One Five Years Months Year (Annualized) Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 3.46% 7.12% 6.72% Barclays Municipal Bond Index (Broad tax-exempt market) 5.75 10.40 5.87 Citigroup Three-Month U.S. Treasury Bill Index 0.02 0.04 0.95 Stocks Russell 1000 Index (Large-caps) 6.23% -1.23% -0.75% Russell 2000 Index (Small-caps) 4.06 -8.88 -0.73 Dow Jones U.S. Total Stock Market Index 6.06 -1.88 -0.45 MSCI All Country World Index ex USA (International) -4.04 -20.49 -5.55 CPI Consumer Price Index 1.58% 1.70% 2.02% 3 The yields of U.S. Treasury bonds, which flirted with higher levels early in the period, reached record lows by the end of the six months as some investors fled to the perceived safety of government-issued securities, helping them post a solid return of just under 3%. At the same time, corporate bonds, which found favor with investors seeking higher yields, returned well over 6%. U.S. stocks significantly outpaced their international counterparts The six months ended May 31 were marked by volatility in a pattern that has become all too familiar. At the start of the period, global stock markets rose as the U.S. economy seemed to be strengthening and Europe experienced a temporary lull in its debt crisis. Stocks later reversed course amid news of dwindling economic growth at home and trouble abroad as Europe’s debt drama once again intensified, causing renewed concern among investors. Despite erasing some earlier gains, U.S. stocks returned more than 6% for the six months. International stocks didn’t fare as well, returning about –4% for the half-year. European companies were the worst performers. Concerns focused on Greece and Spain, but healthier markets throughout Europe felt the effects of resurgent investor worries about indebtedness. Emerging markets and the developed markets of the Pacific region were also hurt by signs of slowing growth. Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Pennsylvania Tax-Exempt Money Market Fund 0.17% — 0.33% Pennsylvania Long-Term Tax-Exempt Fund 0.20 0.12% 1.06 The fund expense ratios shown are from the prospectus dated March 28, 2012, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2012, the funds’ annualized expense ratios were: for the Pennsylvania Tax-Exempt Money Market Fund, 0.14%; and for the Pennsylvania Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. The six-month expense ratio for the Pennsylvania Tax-Exempt Money Market Fund reflects a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the fund’s annualized six-month expense ratio was 0.16%. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2011. Peer groups: For the Pennsylvania Tax-Exempt Money Market Fund, Pennsylvania Tax-Exempt Money Market Funds; for the Pennsylvania Long-Term Tax-Exempt Fund, Pennsylvania Municipal Debt Funds. 4 For municipal bonds, rising supply was matched by increased demand The severity of the Great Recession has left the finances of many state and local governments in disarray. The sharp drop in tax revenues had these entities scrambling to make similar cuts to their expenditures, ratcheting up uncertainty in some quarters about their creditworthiness. The situation has remained strained, especially for local governments, because they depend heavily on property tax revenues. Such revenues have continued to fall, as they respond with a lag to the declines seen in property values. However, overall tax revenues have continued the upward, if uneven, trend that began in 2010 for most states, according to data from The Nelson A. Rockefeller Institute of Government. During the past six months, the U.S. economy inched forward, the employment situation showed some improvement, and consumer spending ticked up, all of which helped drive tax revenues higher for many states, including the Keystone State (see the accompanying chart). At the same time, Pennsylvania state and local governments have shied away from initiating significant new spending projects. Although issuance of tax-exempt municipal bonds increased significantly from a year earlier, much of it was aimed at refinancing existing debt at lower rates of interest. States and municipalities benefit from refinancing because it reduces their debt servicing costs. While overall supply rose in the Pennsylvania municipal bond market, so did demand. The hunt for yield spurred many investors to move into bonds with longer maturities (despite the potential for sharp declines in price should interest rates rise) and lower credit ratings. Yields—particularly for long-term issues—hit levels that made municipal bonds attractive even to unconventional investors such as banks. The outperformance of longer-maturity bonds over shorter-term securities contributed to the Long-Term Fund’s return during this period. Demand for the higher yields offered by these bonds drove their prices up, which translated into capital appreciation for the fund. Relative to its benchmark, the fund also gained from its exposure to essential-service bonds, such as those that finance water and sewer treatment facilities, which benefit from a consistent income stream dedicated to servicing the debt. Pennsylvania tax revenues are recovering 5 (Their general-obligation counterparts, which depend on general tax revenues, are more affected by economic cycles.) The fund also benefited from its holdings in the health care sector, especially hospital bonds, where the fund’s advisor saw attractive returns for the level of risk involved. On the other hand, as I mentioned earlier, the fund’s orientation toward higher-quality securities held back its performance somewhat. During the half-year, the advisor maintained its systematic and rigorous approach to assessing the credit quality of each security considered for purchase. With hundreds of issuers in this fragmented market, such fundamental credit analysis remained critical in determining where the best opportunities might be for the advisor to add value to the fund. With yields so low for so long, what’s a bond investor to do? Bond yields sure aren’t what they used to be. Those of some Treasuries hit all-time lows during the past six months, and municipal bond yields fell to levels not seen since the 1960s. This is unhappy news for investors who count on bond income for their spending needs. An alternative approach to the income question is based on “total return.” With this approach, you rely not only on income from your holdings but also on cash realized from selling some of them according to a careful plan. The goal is to maintain your preferred asset mix and, thus, a more diversified and stable risk profile. An income-only spending strategy, by contrast, can lead you to tilt your asset mix away from your target in favor of bonds and narrow segments of the stock market, such as stocks with high dividend yields. For more information on this topic, you may want to download the Vanguard research paper Spending From a Portfolio: Implications of a Total-Return Approach Versus an Income Approach for Taxable Investors . It is available at vanguard.com/ research. Whether yields are high or low, rising or falling, we believe that holding bonds in a portfolio is always useful. They are there to help cushion volatility when, not if, more risky assets such as stocks happen to perform poorly. As always, thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 15, 2012 6 Advisor’s Report For the six months ended May 31, 2012, Vanguard Pennsylvania Tax-Exempt Money Market Fund returned 0.02%. Vanguard Pennsylvania Long-Term Tax-Exempt Fund returned 5.75% for Investor Shares and 5.80% for Admiral Shares. The Long-Term Fund matched its new benchmark index, which returned 5.80%, but lagged the 6.70% average return of peer-group funds. (The move to a new benchmark is discussed in the Chairman’s Letter.) The investment environment The half-year saw generally declining yields in the municipal bond market. The Federal Reserve continued to anchor the shortest-term yields near zero and reiterated its view that rates would remain very low through late 2014. The most direct impact of this policy, of course, has been on money market funds, including the Pennsylvania Tax-Exempt Money Market Fund. At the opposite end of the maturity spectrum, the Fed continued to execute a bond-buying program aimed at lowering longer-term yields. (Yields fall as demand for bonds rises, boosting prices.) Economic concerns also contributed to the slide in yields. Investors nervous about the uneven pace of U.S. economic growth and the further unraveling of Europe’s fiscal situation fled to the perceived safety of U.S. Treasury securities and municipal bonds. Moreover, demand for municipal bonds has been robust since early 2011, when the muni market recovered from a five-month slide in prices and a wave of fund withdrawals accompanied by overblown fears of systemic defaults. Yields of Tax-Exempt Municipal Securities (AAA-Rated General-Obligation Issues) November 30, May 31, Maturity 2011 2012 2 years 0.42% 0.33% 5 years 1.12 0.75 10 years 2.22 1.79 30 years 3.84 3.08 Source: Vanguard. 7 Patient investors in the Pennsylvania Long-Term Tax-Exempt Fund have done well since then: From January 31, 2011, to May 31, 2012, the fund returned about 15%, compared with about 10% for taxable bonds and not quite 4% for stocks (based on the Barclays U.S. Aggregate Bond Index and the Dow Jones U.S. Total Stock Market Index). Municipal bonds’ strong performance took place as most state and local governments continued to wrestle with finances tattered by the Great Recession, and Pennsylvania was no exception. Fortunately, Pennsylvania’s economy appears to be recovering a bit more quickly than the nation’s, according to a gauge of current economic conditions for each state that is published by the Federal Reserve Bank of Philadelphia. The bank’s index for Pennsylvania rose by almost 8% from its low point in December 2009 to May 2012, compared with a 6% rise for the national economy. (The index combines data on jobs, manufacturing, and wages and salaries.) Like many other issuers nationwide, Pennsylvania state and local governments are taking advantage of low interest rates to call in and replace higher-interest bonds; at the same time, they are limiting outlays for new projects. Nationally, during the six months ended May 31, about two-thirds of the $160 billion in new issues were refinancings, compared with an average of one-third over the 15 years through 2010. Management of the funds As the Federal Reserve’s operations at both ends of the maturity spectrum lowered yields, many muni investors grew willing to accept greater risk to obtain higher yields. Many have turned to high-yield muni bonds, exposing themselves to greater credit risk, while others have moved to longer-maturity bonds, which would respond with greater price declines should interest rates rise. It’s a phenomenon we would normally look for in the later stages of an economic recovery, when the typical pace of expansion would be stronger, state and local finances healthier, and confidence higher. Nonetheless, the Long-Term Fund has benefited from this market environment. The demand for longer-term bonds has boosted the prices of holdings in our portfolio; we had underweighted shorter-maturity bonds and overweighted longer-maturity bonds. We have also taken advantage of the steep yield curve—that is, the wide difference between shorter-and longer-term yields that has resulted from the Fed’s policies. A steep yield curve can produce price gains as bonds move closer to their maturity. 8 In all market conditions, of course, in-depth credit analysis is an essential aspect of our process. In selecting bonds to add to or sell from our portfolios, we combine our traders’ focus on finding value with our credit analysts’ prudent views about the financial structure and economic environment of issuers. Two broad themes in the current market are an emphasis on essential-service bonds and a move away from local-government general-obligation issues, although there are always exceptions. In addition, we have focused on attractively valued issues in health care, emphasizing hospitals—one recent example was an issue from the University of Pennsylvania Health System. Another significant driver of return during the reporting period was our holdings of zero-coupon bonds in the 10- to 20-year maturity range. Tactical adjustments to our duration position in response to the ebbs and flows of bond issuance also helped returns. Our underweighting of lower-rated bonds did detract slightly from the fund’s returns. We have taken great care in choosing among such bonds despite investors’ heightened appetite for risk and subsequent price appreciation for these assets. Given their risk profiles, we expect to continue to underweight them. As we have noted earlier, the Federal Reserve has tamped down short-term interest rates to an unprecedented degree, a policy that has understandably concerned shareholders in the Pennsylvania Tax-Exempt Money Market Fund. Despite the difficulties presented by near-zero yields, we have not altered our strategy of emphasizing investment in high-quality money market assets. At the same time, the low short-term rates have provided another source of debt-service savings to fiscally stressed state and local governments. John M. Carbone, Principal, Portfolio Manager James M. D’Arcy, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Funds Vanguard Fixed Income Group June 18, 2012 9 Pennsylvania Tax-Exempt Money Market Fund Fund Profile As of May 31, 2012 Financial Attributes Ticker Symbol VPTXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.04% Average Weighted Maturity 30 days Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated March 28, 2012, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2012, the annualized expense ratio was 0.14%, reflecting a temporary reduction in operating expenses (described in Note B of the Notes to Financial Statements). Before this reduction, the expense ratio was 0.16%. 10 Pennsylvania Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Fiscal-Year Total Returns (%): November 30, 2001, Through May 31, 2012 PA Tax-Exempt Money Mkt Funds Avg Fiscal Year Total Returns Total Returns 2002 1.32% 0.98% 2003 0.91 0.56 2004 1.05 0.60 2005 2.19 1.72 2006 3.31 2.85 2007 3.64 3.14 2008 2.42 1.93 2009 0.50 0.22 2010 0.12 0.00 2011 0.06 0.00 2012 0.02 0.01 7-day SEC yield (5/31/2012): 0.04% Pennsylvania Tax-Exempt Money Market Funds Average: Derived from data provided by Lipper Inc. Note: For 2012, performance data reflect the six months ended May 31, 2012. Average Annual Total Returns: Periods Ended March 31, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Inception One Five Ten Date Year Years Years Pennsylvania Tax-Exempt Money Market Fund 6/13/1988 0.03% 1.10% 1.50% See Financial Highlights for dividend information. 11 Pennsylvania Tax-Exempt Money Market Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.1%) Pennsylvania (99.2%) Allegheny County PA GO VRDO 0.190% 6/7/12 LOC 14,455 14,455 Allegheny County PA GO VRDO 0.190% 6/7/12 LOC 32,290 32,290 Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) VRDO 0.170% 6/1/12 80,420 80,420 Allegheny County PA Higher Education Building Authority University Revenue (Point Park University) VRDO 0.180% 6/7/12 LOC 15,300 15,300 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.180% 6/7/12 68,595 68,595 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.180% 6/7/12 LOC 7,000 7,000 Allegheny County PA Industrial Development Authority Health Care Revenue (Vincentian Collaborative System) VRDO 0.180% 6/7/12 LOC 7,725 7,725 Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) PUT 0.500% 7/1/12 6,750 6,750 Beaver County PA Industrial Development Authority Pollution Control Revenue (Metropolitan Edison Co. Project) VRDO 0.180% 6/7/12 LOC 10,000 10,000 Beaver County PA Industrial Development Authority Revenue (FirstEnergy Generation Project) VRDO 0.160% 6/1/12 LOC 20,000 20,000 Berks County PA Industrial Development Authority Revenue (Kutztown University) VRDO 0.180% 6/7/12 LOC 12,485 12,485 2 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) PUT 0.340% 8/2/12 9,900 9,900 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.190% 6/7/12 97,890 97,890 12 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) TOB VRDO 0.250% 6/7/12 9,750 9,750 Berks County PA Municipal Authority Revenue (Reading Hospital & Medical Center Project) VRDO 0.180% 6/7/12 9,600 9,600 1 Bethlehem PA Area School District GO TOB VRDO 0.180% 6/7/12 LOC 8,985 8,985 1 BlackRock MuniYield Pennsylvania Quality Fund VRDP VRDO 0.320% 6/7/12 LOC 15,300 15,300 Bucks County PA Industrial Development Authority Hospital Revenue (Grand View Hospital) VRDO 0.140% 6/7/12 LOC 28,235 28,235 Bucks County PA Industrial Development Authority Revenue (Pennswood Village Project) VRDO 0.280% 6/7/12 LOC 8,320 8,320 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.180% 6/7/12 LOC 2,600 2,600 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.170% 6/7/12 LOC 5,045 5,045 1 Central Bradford PA Progress Authority Revenue (Robert Packer Hospital) TOB VRDO 0.180% 6/7/12 LOC 15,995 15,995 Chambersburg PA Authority Revenue (Wilson College Project) VRDO 0.260% 6/7/12 LOC 31,180 31,180 Chester County PA Industrial Development Authority Student Housing Revenue (University Student Housing LLC Project) VRDO 0.160% 6/7/12 LOC 25,350 25,350 1 Chester County PA Industrial Development Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.230% 6/7/12 (13) 15,935 15,935 Cumberland County PA Municipal Authority (Wesley Affiliated Services Inc. Obligated Group) 7.125% 1/1/13 (Prere.) 1,500 1,574 Dauphin County PA General Authority Hospital Revenue (Reading Hospital & Medical Center Project) VRDO 0.170% 6/7/12 4,900 4,900 Delaware County PA Authority Hospital Revenue (Crozer-Chester Medical Center Obligated Group) VRDO 0.180% 6/7/12 LOC 10,410 10,410 Delaware County PA Authority Revenue (Haverford College) VRDO 0.130% 6/7/12 29,545 29,545 Delaware County PA Industrial Development Authority Airport Facilities Revenue (United Parcel Service Inc.) VRDO 0.170% 6/1/12 28,200 28,200 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.160% 6/7/12 3,200 3,200 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.160% 6/7/12 8,595 8,595 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.160% 6/7/12 46,800 46,800 Delaware County PA Industrial Development Authority Resource Recovery Facility Revenue (General Electric Capital Corp.) VRDO 0.160% 6/7/12 11,630 11,630 13 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Delaware County PA Industrial Development Authority Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.230% 6/7/12 (13) 2,515 2,515 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 6/7/12 1,235 1,235 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 6/7/12 1,800 1,800 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 6/7/12 1,000 1,000 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 6/7/12 18,350 18,350 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 6/7/12 4,910 4,910 Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 6/7/12 7,955 7,955 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.190% 6/7/12 20,375 20,375 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.190% 6/7/12 20,000 20,000 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.190% 6/7/12 14,900 14,900 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.150% 6/7/12 LOC 23,000 23,000 Dover PA Area School District GO 5.375% 4/1/13 (Prere.) 1,000 1,043 1 Downingtown PA Area School District GO TOB VRDO 0.180% 6/7/12 8,200 8,200 Emmaus PA General Authority Revenue VRDO 0.170% 6/7/12 LOC 83,300 83,300 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 3,700 3,700 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 1,100 1,100 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 1,200 1,200 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 2,200 2,200 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 4,800 4,800 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 6,900 6,900 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 4,985 4,985 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 17,400 17,400 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 7,000 7,000 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 8,000 8,000 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 15,000 15,000 Emmaus PA General Authority Revenue VRDO 0.190% 6/7/12 LOC 9,600 9,600 Erie County PA Hospital Authority Revenue (Hamot Health Foundation) VRDO 0.170% 6/1/12 LOC 2,205 2,205 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.140% 6/1/12 3,900 3,900 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.150% 6/1/12 6,100 6,100 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.180% 6/7/12 3,150 3,150 Haverford Township PA School District GO VRDO 0.190% 6/7/12 LOC 5,000 5,000 1 Hempfield PA School District GO TOB VRDO 0.180% 6/7/12 LOC 5,000 5,000 Lancaster County PA Hospital Authority Revenue (Masonic Homes Project) VRDO 0.230% 6/1/12 LOC 13,310 13,310 14 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Lower Merion PA School District GO VRDO 0.160% 6/7/12 LOC 6,000 6,000 Lower Merion PA School District GO VRDO 0.160% 6/7/12 LOC 10,885 10,885 1 Luzerne County PA Industrial Development Authority Water Facility Revenue (Pennsylvania-American Water Co.) TOB VRDO 0.240% 6/7/12 (13) 5,000 5,000 1 Manheim Township PA School District GO TOB VRDO 0.180% 6/7/12 LOC 7,135 7,135 Montgomery County PA Industrial Development Authority Revenue (Friends’ Central School Project) VRDO 0.180% 6/7/12 LOC 2,615 2,615 Montgomery County PA Industrial Development Authority Revenue (Friends’ Central School Project) VRDO 0.180% 6/7/12 LOC 6,420 6,420 Montgomery County PA TRAN 1.500% 12/31/12 25,000 25,196 Moon Industrial Development Authority Pennsylvania Mortgage Revenue (Providence Point Project) VRDO 0.210% 6/7/12 LOC 55,770 55,770 North Pocono PA School District GO 5.000% 3/15/13 (Prere.) 10,000 10,374 1 Northampton County PA General Purpose Authority University Revenue (Lafayette College) TOB VRDO 0.200% 6/7/12 17,585 17,585 1 Northampton County PA General Purpose Authority University Revenue (Lehigh University) TOB VRDO 0.170% 6/7/12 LOC 21,360 21,360 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.160% 6/7/12 11,500 11,500 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.170% 6/7/12 4,100 4,100 1 Nuveen Pennsylvania Investment Quality Municipal Fund VRDP VRDO 0.320% 6/7/12 LOC 25,000 25,000 Owen J. Roberts School District Pennsylvania GO 5.500% 8/15/12 (Prere.) 1,520 1,537 Pennsbury PA School District GO 5.500% 7/15/12 (Prere.) 3,625 3,648 1 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) TOB VRDO 0.200% 6/7/12 LOC 9,995 9,995 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PSEG Power LLC Project) VRDO 0.160% 6/7/12 LOC 44,500 44,500 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (York Water Co. Project) VRDO 0.210% 6/7/12 LOC 5,000 5,000 Pennsylvania Economic Development Financing Authority Revenue (Convention Center Project) 5.000% 6/15/12 2,000 2,004 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.190% 6/7/12 (13) 9,900 9,900 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Aqua Pennsylvania Inc. Project) TOB VRDO 0.250% 6/7/12 7,495 7,495 1 Pennsylvania Economic Development Financing Authority Water Facilities Revenue (Waste Management) TOB VRDO 0.200% 6/7/12 9,995 9,995 Pennsylvania GO 5.500% 6/1/12 10,430 10,430 Pennsylvania GO 5.000% 7/1/12 22,275 22,363 15 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Pennsylvania GO 6.250% 7/1/12 1,000 1,005 Pennsylvania GO 5.000% 7/15/12 9,030 9,082 Pennsylvania GO 5.000% 7/15/12 8,110 8,157 Pennsylvania GO 5.000% 9/1/12 7,130 7,214 Pennsylvania GO 5.000% 10/1/12 500 508 Pennsylvania GO 2.000% 11/15/12 20,760 20,928 Pennsylvania GO 5.000% 1/1/13 (Prere.) 5,000 5,141 Pennsylvania GO 5.000% 1/1/13 (Prere.) 2,325 2,389 Pennsylvania GO 5.000% 1/1/13 (Prere.) 1,425 1,465 Pennsylvania GO 5.000% 1/1/13 (Prere.) 20,000 20,560 Pennsylvania GO 5.500% 1/1/13 6,770 6,975 Pennsylvania GO 5.250% 2/1/13 2,500 2,583 Pennsylvania GO 5.500% 2/1/13 1,100 1,139 Pennsylvania GO 5.000% 2/15/13 12,600 13,028 Pennsylvania GO 5.000% 5/1/13 2,795 2,918 1 Pennsylvania GO TOB VRDO 0.200% 6/1/12 21,010 21,010 1 Pennsylvania GO TOB VRDO 0.160% 6/7/12 11,475 11,475 1 Pennsylvania GO TOB VRDO 0.180% 6/7/12 7,000 7,000 1 Pennsylvania GO TOB VRDO 0.190% 6/7/12 2,200 2,200 1 Pennsylvania GO TOB VRDO 0.200% 6/7/12 19,515 19,515 1 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) TOB VRDO 0.200% 6/7/12 LOC 14,890 14,890 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.230% 6/1/12 LOC 3,305 3,305 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.160% 6/7/12 LOC 3,975 3,975 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.180% 6/7/12 LOC 10,195 10,195 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) VRDO 0.160% 6/7/12 LOC 45,825 45,825 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 3.000% 6/15/12 3,060 3,063 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) VRDO 0.170% 6/7/12 LOC 14,000 14,000 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 7/15/12 2,110 2,122 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.200% 6/7/12 5,000 5,000 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/12 6,325 6,387 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) VRDO 0.160% 6/7/12 25,300 25,300 Pennsylvania Higher Educational Facilities Authority Revenue Bonds (Thomas Jefferson University) 5.000% 1/1/13 (Prere.) 3,390 3,484 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.240% 6/7/12 4,855 4,855 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.180% 6/7/12 22,715 22,715 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.180% 6/7/12 21,810 21,810 16 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.180% 6/7/12 16,000 16,000 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.180% 6/7/12 LOC 5,315 5,315 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.190% 6/7/12 9,295 9,295 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.190% 6/7/12 26,655 26,655 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.190% 6/7/12 LOC 13,795 13,795 1 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) TOB VRDO 0.180% 6/7/12 5,050 5,050 Pennsylvania State University Revenue PUT 0.300% 6/1/12 17,850 17,850 Pennsylvania State University Revenue PUT 0.220% 6/1/13 40,000 40,000 1 Pennsylvania State University Revenue TOB VRDO 0.170% 6/7/12 LOC 36,755 36,755 1 Pennsylvania State University Revenue TOB VRDO 0.180% 6/7/12 4,395 4,395 1 Pennsylvania State University Revenue TOB VRDO 0.180% 6/7/12 5,500 5,500 2 Pennsylvania Turnpike Commission Revenue 0.230% 12/1/12 8,725 8,725 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.190% 6/7/12 12,620 12,620 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.200% 6/7/12 LOC 9,920 9,920 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.200% 6/7/12 LOC 5,205 5,205 Philadelphia PA Airport Revenue VRDO 0.170% 6/7/12 LOC 17,250 17,250 Philadelphia PA Airport Revenue VRDO 0.170% 6/7/12 LOC 9,500 9,500 1 Philadelphia PA Authority Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.240% 6/7/12 LOC 3,400 3,400 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.160% 6/7/12 9,200 9,200 Philadelphia PA Gas Works Revenue VRDO 0.150% 6/7/12 LOC 40,000 40,000 Philadelphia PA GO 2.000% 6/29/12 6,000 6,008 Philadelphia PA GO VRDO 0.150% 6/7/12 LOC 26,775 26,775 1 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) TOB VRDO 0.180% 6/7/12 4,765 4,765 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.200% 6/1/12 22,800 22,800 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.200% 6/1/12 2,900 2,900 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.200% 6/1/12 2,760 2,760 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.200% 6/1/12 6,450 6,450 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.180% 6/7/12 LOC 15,800 15,800 Philadelphia PA Industrial Development Authority Revenue (William Penn Charter School) VRDO 0.180% 6/7/12 LOC 4,700 4,700 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 5,000 5,045 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 2,000 2,018 Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 2,250 2,271 17 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Philadelphia PA School District GO 5.625% 8/1/12 (Prere.) 5,500 5,550 Philadelphia PA School District GO VRDO 0.140% 6/7/12 LOC 5,205 5,205 Philadelphia PA School District GO VRDO 0.160% 6/7/12 LOC 32,200 32,200 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.190% 6/7/12 (13) 45,210 45,210 1 Philadelphia PA Water & Waste Water Revenue TOB VRDO 0.200% 6/7/12 LOC 6,865 6,865 Philadelphia PA Water & Waste Water Revenue VRDO 0.170% 6/7/12 LOC 18,400 18,400 Ridley PA School District GO VRDO 0.190% 6/7/12 LOC 9,770 9,770 South Fork PA Hospital Authority Hospital Revenue (Conemaugh Valley Memorial Hospital Project) VRDO 0.170% 6/7/12 LOC 28,170 28,170 1 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) TOB VRDO 0.190% 6/7/12 9,970 9,970 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.230% 6/7/12 24,200 24,200 State Public School Building Authority Pennsylvania School Revenue (North Allegheny School District Project) VRDO 0.180% 6/7/12 18,130 18,130 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation BAN 1.250% 12/12/12 70,065 70,449 Union County PA Higher Educational Facilities Financing Authority University Revenue (Bucknell University) VRDO 0.160% 6/7/12 4,500 4,500 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania (University Capital Project) RAN 2.000% 6/18/12 30,000 30,023 University of Pittsburgh PA Revenue CP 0.160% 6/5/12 17,670 17,670 University of Pittsburgh PA Revenue CP 0.150% 6/8/12 25,000 25,000 University of Pittsburgh PA Revenue CP 0.200% 8/2/12 8,950 8,950 1 University of Pittsburgh PA Revenue TOB VRDO 0.200% 6/7/12 5,395 5,395 Washington County PA Hospital Authority Revenue (Washington Hospital Project) VRDO 0.180% 6/7/12 LOC 8,860 8,860 Westmoreland County PA Industrial Development Authority Revenue (White Consolidated Industries, Inc. Project) PUT 0.330% 6/1/12 LOC 6,940 6,940 Wilkes-Barre PA Finance Authority College Revenue (King’s College Project) VRDO 0.180% 6/7/12 LOC 7,435 7,435 York County PA Industrial Development Authority Revenue (Crescent Industries Inc. Project) VRDO 0.280% 6/7/12 LOC 3,360 3,360 2,511,091 Puerto Rico (1.9%) Puerto Rico Electric Power Authority Revenue 5.000% 7/1/12 (Prere.) 2,000 2,028 Puerto Rico Electric Power Authority Revenue 5.125% 7/1/12 (Prere.) 3,075 3,118 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/12 (Prere.) 1,075 1,090 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/12 (Prere.) 1,800 1,826 Puerto Rico GO 5.000% 7/1/12 (Prere.) 3,530 3,544 Puerto Rico GO 5.000% 7/1/12 (Prere.) 6,760 6,787 18 Pennsylvania Tax-Exempt Money Market Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.250% 6/7/12 8,250 8,250 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.250% 6/7/12 20,934 20,934 47,577 Total Tax-Exempt Municipal Bonds (Cost $2,558,668) Other Assets and Liabilities (-1.1%) Other Assets Liabilities (59,116) (26,727) Net Assets (100%) Applicable to 2,531,971,404 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share At May 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 2,532,041 Undistributed Net Investment Income — Accumulated Net Realized Losses (100) Net Assets See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, the aggregate value of these securities was $652,154,000, representing 25.8% of net assets. 2 Adjustable-rate security. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 19 Pennsylvania Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 20 Pennsylvania Tax-Exempt Money Market Fund Statement of Operations Six Months Ended May 31, 2012 ($000) Investment Income Income Interest 2,239 Total Income 2,239 Expenses The Vanguard Group—Note B Investment Advisory Services 225 Management and Administrative 1,428 Marketing and Distribution 416 Custodian Fees 17 Shareholders’ Reports 9 Trustees’ Fees and Expenses 1 Total Expenses 2,096 Expense Reduction—Note B (248) Net Expenses Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold 39 Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 21 Pennsylvania Tax-Exempt Money Market Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 391 1,829 Realized Net Gain (Loss) 39 7 Net Increase (Decrease) in Net Assets Resulting from Operations 430 1,836 Distributions Net Investment Income (391) (1,829) Realized Capital Gain — — Total Distributions (391) (1,829) Capital Share Transactions (at $1.00) Issued 847,926 1,849,724 Issued in Lieu of Cash Distributions 379 1,767 Redeemed (965,206) (2,209,660) Net Increase (Decrease) from Capital Share Transactions (116,901) (358,169) Total Increase (Decrease) (116,862) (358,162) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 22 Pennsylvania Tax-Exempt Money Market Fund Financial Highlights Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2012 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .0002 .001 .001 .005 .024 .036 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0002 .001 .001 .005 .024 .036 Distributions Dividends from Net Investment Income (.0002) (.001) (.001) (.005) (.024) (.036) Distributions from Realized Capital Gains — Total Distributions (.0002) (.001) (.001) (.005) (.024) (.036) Net Asset Value, End of Period Total Return 1 0.02% 0.06% 0.12% 0.50% 2.42% 3.64% Ratios/Supplemental Data Net Assets, End of Period (Millions) $2,532 $2,649 $3,007 $3,328 $3,867 $4,167 Ratio of Expenses to Average Net Assets 0.14% 2 0.16% 2 0.17% 0.17% 3 0.11% 3 0.10% Ratio of Net Investment Income to Average Net Assets 0.03% 0.06% 0.12% 0.51% 2.39% 3.57% The expense ratio and net income ratio for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 The ratio of total expenses to average net assets before an expense reduction was 0.16% for 2012 and 0.17% for 2011. See Note B in Notes to Financial Statements. 3 Includes fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds of 0.04% for 2009 and 0.01% for 2008. See accompanying Notes, which are an integral part of the Financial Statements. 23 Pennsylvania Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Pennsylvania Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2008–2011), and for the period ended May 31, 2012, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2012, the fund had contributed capital of $370,000 to Vanguard (included in Other Assets), representing 0.00% of the fund’s net assets and 0.15% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the period ended May 31, 2012, Vanguard’s management and administrative expenses were reduced by $248,000 (an effective annual rate of 0.02% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
